Citation Nr: 0916000	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin rash, claimed 
as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969, to include service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, denied service connection for bilateral hearing loss 
and a skin rash.  In May 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2005.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge in Washington, DC.  A September 
2007 letter informed him that his hearing was scheduled for 
November 2007.  However, in correspondence received in 
October 2007, the Veteran cancelled his hearing request.  

The Veteran submitted additional evidence pertinent to the 
claim for service connection for bilateral hearing loss 
directly to the Board.  The Veteran's representative 
submitted a limited waiver of RO review of this evidence, 
essentially stating that review of the evidence by the RO 
would only be waived if the claims were granted.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the Veteran when further action, on 
his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

First addressing the claim for service connection for hearing 
loss, the Board notes that the record includes September 2004 
audiomety testing results reflecting hearing loss in each ear 
to an extent recognized as a disability for VA purposes.  See 
38 C.F.R. § 3.385 (2008). 

The Veteran asserts that the current hearing loss is the 
result of loud noise exposure during service, including loud 
noise on the rifle range, during a demolition course, and 
while firing machine guns.  He also contends that the diesel 
trucks he rode in made a constant, loud whistle, there was a 
loud explosion near his jeep during a rocket attack while he 
was in Vietnam, and on another occasion in Vietnam a jet 
crashed near his convoy.  The Veteran's DD Form 214 
(separation document) shows that his military occupational 
specialty was light vehicle driver and that he had qualified 
on the rifle range.  Additional service personnel records 
show that he participated in the TET Counteroffensive.  Also 
of record is the statement of a man who knew the Veteran 
before and after the Veteran's military service and observed 
that after service the Veteran was not able to hear wild game 
like he could before service

While hearing loss for VA purposes was not shown at the 
Veteran's separation from service, the Board notes that the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In this case, the VA records showing current bilateral 
hearing loss disability, taken together with the Veteran's 
lay statements and the service records, suggest that Veteran 
may have current bilateral hearing loss related to service.  
While the Veteran previously underwent audiological testing 
and an opinion was obtained from an audiologist, the record 
includes no actual medical opinion on the nexus question.  
Under these circumstances, the Board finds that obtaining 
such a medical opinion from an otolaryngologist (ear, nose 
and throat (ENT) physician)-based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008); MClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Turning next to the claim involving skin rash, the Veteran 
asserts, as a basis of entitlement to service connection for 
skin rash, in-service exposure to herbicide agents.  In this 
case, as the Veteran had service in Vietnam during the 
Vietnam Era, he is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008). 

Here, VA and private treatment records reflect various skin 
diagnoses, to include skin rash, seborrheic keratosis, 
actinic keratoses, actinic porokeratosis, actinic cheilitis, 
and DSAP (disseminated superficial actinic porokeratosis).  
Medical records do not reflect a diagnosis of chloracne or 
other acneform disease-the only skin disabilities subject to 
presumptive service connection on the basis of presumed 
herbicide exposure.  See 38 C.F.R. § 3.307(e).  However, 
service connection for a skin disability, on a direct basis 
may still be established.  Although no skin disorder was 
shown during service or during the Veteran's January 1969 
separation examination, treatment records from 2004 include a 
notation that the Veteran reported having a skin rash and dry 
skin on his arms for more than 30 years.  

The current skin diagnoses, taken together with his 
statements as to continuing skin problems, suggest that 
Veteran may have a current skin disability related to 
service.  However, the Veteran has not undergone any VA 
examination in connection with the skin disability claim, and 
there is no medical opinion addressing the medical 
relationship, if any, between current skin disorder(s).  
Under these circumstances, the Board finds that VA 
examination to obtain more definitive medical evidence as to 
all current skin disability/ies and-if skin disability other 
than chloracne or other acneform disease consistent with 
chloracne is diagnosed-medical  opinion as to the 
relationship, if any, between each such disorder(s) and 
service is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA ENT and determatology examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure, without good cause, to report to any 
scheduled examination(s) may result in denial of the claim(s) 
(as adjudication of the original claim(s) will be based on 
consideration of the evidence of record).  See 38 C.F.R. 
§ 3.655 (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for further evaluation and examination, 
the RO should obtain all outstanding pertinent evidence.

Documents of record indicate that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the Veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Also, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims (to include evidence submitted 
directly to the Board).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA dermatology examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should identify all current 
skin disability/ies, specifying whether 
the Veteran currently has chloracne or 
other acneform disease consistent with 
chloracne.  Then, with respect to each 
such diagnosed disability-other than 
chloracne or other acneform disease 
consistent with chloracne-the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability had its onset in or is 
otherwise medically related to service.  
In rendering the requested opinion, the 
physician should specifically consider and 
discuss the in and post-service medical 
records, the Veteran's contentions, and 
his presumed in-service herbicide 
exposure.

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  The RO should also arrange for the 
Veteran to undergo ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should reflect 
consideration of the Veteran's documented 
history and assertions.  All appropriate 
tests and studies (to include audiometry 
and speech discrimination testing) should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

After considering all testing results, as 
well as the Veteran's documented medical 
history and assertions, the physician 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the Veteran has bilateral hearing 
loss resulting from  injury or disease 
incurred or aggravated in service, to 
specifically include in-service noise 
exposure.  In rendering the requested 
opinion, the physician should specifically 
consider and discuss the in and post-
service treatment records and the 
Veteran's contentions. 

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all that added to 
the record since the RO's last 
adjudication of the claims) and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

